IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
In re: ) Chapter 11

LMI LEGACY HOLDINGS, INC., ) Bk. No. 13-12098(CSS)
) BAP No. 19-30

)
)
)
EDWARD L. LIPSCOMB, as Special )
GUC Trustee of the LMI GUC Trust, )

Debtor.

 

Appellant,

V. Civ. No. 19-887-CFC

CLAIRVEST EQUITY PARTNERS,
LIMITED PARTNERSHIP, et al.,

Neem Neem Nowe See Nene” Nee See” eet” See Nee”

Appellees.
ORDER

At Wilmington this27 day of June, 2019, having received a
recommendation from Chief Magistrate Judge Mary Pat Thynge that this case be
withdrawn from the mandatory referral for mediation and proceed through the
appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this
bankruptcy appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before July 26,

2019.
2. Appellees’ brief in opposition to the appeal is due on or before August
30, 2019.

3. Appellant’s reply brief is due on or before September 29, 2019.

United States District ae

 
